         Case 3:18-cv-01367-AC        Document 53   Filed 04/02/20   Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALISON MILNE, OSB #155212
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Phone: 503.727.1033
Email: alison.milne@usdoj.gov
        Attorneys for Defendant

ANDREW Z. TAPP, Florida Bar #68002
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, FL 33511-8820
Phone: 813.228.0658
Email: Andrew@Metropolitan.legal

ROBERT E. REPP, OSB #742687
P.O. Box 148
Marylhurst, OR 97036
Phone: 503-701-9659
Email: Repp.medlaw@gmail.com
       Attorneys for Plaintiffs



                        UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



  ASTORIA DOWNTOWN MARKET, et                  Case No.: 3:18-cv-01367-AC
  al.,

                      Plaintiffs,              JOINT MOTION FOR TIME
  v.

  UNITED STATES OF AMERICA,

                      Defendant.




Page 1       Joint Motion for Time
           Case 3:18-cv-01367-AC          Document 53        Filed 04/02/20      Page 2 of 3




         Defendant United States of America and Plaintiffs Astoria Downtown Market and Samuel

McDaniel (“Plaintiffs”) hereby respectfully file this joint motion for time in the above-captioned

action. Pursuant to LR 7-1, the parties conferred prior to filing this motion. The parties are seeking

a thirty day extension of time. There is good cause to grant this request.

         The Ninth Circuit has found that the thirty day deadline for filing for fees under the Equal

Access to Justice Act (“EAJA”) does not end until thirty days after the deadline to appeal. Jianpinq

Li v. Keisler, 505 F.3d 913, 917 (9th Cir. 2007). The deadline to appeal the above-captioned case is

May 12, 2020. The deadline to file for fees under EAJA is June 11, 2020. The parties are seeking an

extension of time to May 18, 2020, which is within the allowable timeframe under the EAJA.

         The parties request an extension of thirty days before this Court takes Plaintiffs’ Motion for

Award of Attorney’s Fees and Costs, and To Tax Costs under advisement so that they may pursue a

settlement agreement. This additional time will also allow Plaintiffs’ attorney Robert Repp to submit

a request for reimbursement for his fees to the Court if he so chooses. At the time of this filing, Mr.

Repp had not submitted a formal request for his fees to the Court. If this request for time is granted,

Plaintiffs’ Motion for Award of Attorney’s Fees and Costs, and To Tax Costs and any opposition to

it would be taken under advisement May 18, 2020.

         Defendant also seeks an extension of time to respond to Plaintiffs’ Motion for Award of

Attorney’s Fees and Costs, and To Tax Costs. Defendant requests to have until May 18, 2020, to

respond to Plaintiffs’ motion. This additional time will allow Defendant to determine if a settlement

is feasible and to prepare an opposition motion to Plaintiffs’ request for attorney fees and costs if it

is not. Plaintiffs do not object to this request. If Defendant determines that a settlement cannot be

consummated and is able to submit a response to Plaintiffs’ motion earlier than May 18, 2020, it will

do so.

         The parties do not make the request for time for purposes of delay.

Page 2          Joint Motion for Time
         Case 3:18-cv-01367-AC          Document 53       Filed 04/02/20      Page 3 of 3




Respectfully submitted this 2nd day of April, 2020.



DATED: April 2, 2020                          By:    s/ Andrew Z. Tapp
                                              ANDREW Z. TAPP, Florida Bar #68002
                                              Pro Hac Vice
                                              Metropolitan Law Group, PLLC
                                              1971 W. Lumsden Road, #326
                                              Brandon, FL 33511-8820
                                              Phone: 813.228.0658
                                              Email: Andrew@Metropolitan.legal


DATED: April 2, 2020                          By:                                            *
                                              ROBERT E. REPP, OSB #742687
                                              P.O. Box 148
                                              Marylhurst, OR 97036
                                              Phone: 503-701-9659
                                              Email: Repp.medlaw@gmail.com
                                              Attorneys for Plaintiffs


DATED: April 2, 2020                   By:    BILLY J. WILLIAMS
                                              United States Attorney
                                              District of Oregon


                                              s/ Alison Milne
                                              ALISON MILNE, OSB #155212
                                              Assistant United States Attorney
                                              1000 SW Third Avenue, Suite 600
                                              Portland, OR 97204-2902
                                              Phone: 503.727.1033
                                              Email: alison.milne@usdoj.gov
                                              Attorneys for Defendant




*Mr. Tapp advises that Mr. Repp was unavailable to provide his consent to this filing, but should the
Court require it, Mr. Repp’s consent will be obtained at a later date.

Page 3         Joint Motion for Time
